Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendments to the claims filed on 02/17/2022 are acknowledged.
According to the Amendments to the claims, claims 1-2 and 5-9 has /have been amended, claims 3-4, 10-11 and 15 has /have been cancelled, claims 16-17 has /have been added.  Accordingly, claims 1-2, 5-9, 12-14 and 16-17 are pending in the application.  An action on the merits for claims 1-2, 5-9, 12-14 and 16-17 are as follow.   
The previous 112 (a) Claim Rejections and 112 (b) Claim Rejections are withdrawn in light of applicant's explanation and amendment to the claims with no new matter added.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by attorney David Nay (Reg. No. 57,794) through a phone call on Feb. 24, 2022.
The application has been amended as follows: 
A. in Claim 1, line 1: Replace “the production” with --production--. 
B. in Claim 1, line 15: Replace “downby” with --down by--.
C. in Claim 2, line 1: Replace “introducing of” with --introducing--.
D. in Claim 5, line 1: Replace “processing of” with --processing--.
E. in Claim 7, line 1: Replace “processing of” with --processing--.
F. in Claim 8, line 1: Replace “the production” with --production--.
G. in Claim 16, line 1: Replace “the production” with --production--.
H. in Claim 16, line 13: Replace “processing of” with --processing--.
I. in Claim 17, line 1: Replace “the production” with --production--.
Reason for allowance
Regarding Independent Claim 1, the prior art of record Hosseini (US 2015/0136743 A1) discloses a method for separating excess glass in the production of a hollow glass product; however, none of the prior art of record, alone or in combination, appears to teach, or fairly suggest or render obvious “placing of the hollow glass product upside down with the excess glass placed on a support surface or displaceable picking up of the hollow glass product upside down by means of the receiving device”, and “displacing the hollow glass product on the support surface or relative to the receiving device by direct mechanical contact with centering elements touching the hollow glass product in the region of the excess glass”; furthermore, there is no motivation found to modify the prior art to obtain the claimed limitations. As such, claim 1 is allowed.  With respect to Claims 2 and 5-7, the dependency on Claim 1 makes them allowable.
Regarding Independent Claim 8, the prior art of record Hosseini (US 2015/0136743 A1) discloses a device for separating excess glass in the production of a hollow glass product; however, none of the prior art of record, alone or in combination, appears to teach, or fairly suggest or render obvious “wherein the centering device With respect to Claims 9 and 12-14, the dependency on Claim 8 makes them allowable.
Regarding Independent Claim 16, the prior art of record Hosseini (US 2015/0136743 A1) discloses a method for separating excess glass in the production of a hollow glass product; however, none of the prior art of record, alone or in combination, appears to teach, or fairly suggest or render obvious “processing the hollow glass product in a plurality of positions along the separation line by means of a laser beam in order to generate local filaments with a weakened glass structure during a rotation of the hollow glass product about the rotational axis with a glass bottom of the hollow
glass product being perpendicular to the rotational axis”; furthermore, there is no motivation found to modify the prior art to obtain the claimed limitations. As such, claim 16 is allowed.  
Regarding Independent Claim 17, the prior art of record Hosseini (US 2015/0136743 A1) discloses a device for separating excess glass in the production of a hollow glass product; however, none of the prior art of record, alone or in combination, appears to teach, or fairly suggest or render obvious “an ovality measurement device for determining an ovality and/or residual eccentricity of the hollow glass product along the 
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUANGYUE CHEN whose telephone number is (571)272-8224.  The examiner can normally be reached on M-F 9-5:30 EST. 
If attempts to reach the examiner by telephone are unsuccessful, supervisor Tu B Hoang can be reached on 571/272-4780, supervisor Dana Ross can be reached on 571/272-4480, or supervisor Ibrahime Abraham can be reached on 571/270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/KUANGYUE CHEN/
Examiner, Art Unit 3761

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761